Per Curiam.

An insufficient showing is made by defendants
to warrant the extraordinary relief requested (Jorden v. Campus Serv. Corp., 37 Misc 2d 1092; Lane v. Hunt, 26 Misc 2d 63; New York and Bronx County Supreme Court Rules, rule IV, subd. 4, par. [g]; New York City Civil Court Rules, rule 16; cf. New York and Bronx County Supreme Court Rules, rule XI, subd. 12).
The order should be reversed, with $10 costs, and motion denied.
Concur — Markowitz, Hofstadter and Streit, JJ.
Order reversed, etc.